Exhibit XL Capital Ltd XL House One Bermudiana Road P. O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Press Release Contact: David R. Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL LTD ANNOUNCES CHANGES WITHIN BOARD OF DIRECTORS HAMILTON, BERMUDA – March 5, 2009 – XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) announced today that the Chairman of its Board of Directors and former President and CEO Brian M. O’Hara, along with John T. Thornton, a member of its Board since 1988, have decided not to stand for re-election at the Annual General Meeting on April 24, 2009. XL also announced that Robert S. Parker and Alan Z. Senter, Board members since 1992 and 1986 respectively, have decided to retire from the Board at the end of “I have had the pleasure of serving with these three directors for many years,” noted outgoing Chairman Mr. O’Hara. “We have seen XL through good and difficult times.
